Gen. Laws cap. 251, § 11, provides that the Appellate Division, after considering a petition for new trial, may direct entry of judgment and make such further orders in the cause as to law and justice shall appertain.
The court did not hold that a compliance with the law in regard to elevators was "sufficient in itself to compel a jury to find that the defendant used due care," but it held that the compliance with the statute, which furnished a warning, being shown, with no evidence of other fault by the defendant, there was no negligence on its part.
The statutes of 1901-1902 referred to in the motion for reargument were passed after the accident, and cannot be considered.
Gen. Laws cap. 108, § 15, has no application, as the elevator-well was inaccessible from without when the elevator was moving. The death of the boy was not caused by falling into the elevator-well, but by the pushing of the trap-door which guarded it. *Page 384 
There is no question for a jury when facts are not controverted, or it clearly appears what course a person of ordinary prudence would pursue, or where the standard of duty is fixed or the negligence is clearly defined and palpable.Elliott v. Newport, 18 R.I. 707.
Motion for re-argument denied.